Title: Thomas Jefferson to William Thornton, 14 January 1812
From: Jefferson, Thomas
To: Thornton, William


          
                  Dear Doctor 
                  Monticello Jan. 14. 12.
             
		           We are all busied in the country with our houshold manufactures of clothing. I do not believe one fifth of the coarse clothing has been bought this year from the importers which has been heretofore bought, and the next year nobody counts on wanting a single yard of coarse goods (blankets excepted) & but little will be wanted of goods of midling qualities. for the fine we must depend on the town manufactories. most of us are still however at the old spinning wheel & hand cards. a few neighbors of us are setting up some spinning jennies, next in simplicity to the spinning wheel. but I have seen in the hands of a friend an advertisement of a machine much simpler than the jenny, & which will do about 6. times the work of a spinning wheel. it’s price, 15. Dollars shews there cannot be much work about it. this promises to be exactly what we want. but does it answer what is announced of it? this question I have presumed your friendship would induce you to answer for me, to give me your opinion of the machine & some idea of it, that I may know if it is worth the trouble of sending for it. if we could but have as simple a carding machine we should be fixed. why would not 2. circular cards in peritrochio, fixed thus, answer?  one turned by each hand in the same or opposite directions ad libitum? or plain cards on 2. cylinders, one to be turned by each hand? or 2 cards on plain surfaces, & prone, shoved backwards & forwards as in polishing marble? I copy the advertisement on the other side 
		   & tender you the assurances of my continued friendship & respect
          
            Th:
            Jefferson
        